DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, sensors (claims 8, 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because 37 CFR 1.84(h) requires that the views be labeled separately or properly.  The figures must be labeled consecutively.  New figure 6 has not been labeled properly.  There are no figures 3-5.  Figure 6 should be renumbered to figure 3. Reminder: .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note: Per applicant’s remark dated 20 September 2021, the retroreflectors (claims 7 and 11) and lights (claims 6, 12, 17) have taken to be equivalent and/or the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 12-17  are rejected under 35 U.S.C. 103 as being unpatentable over Brooks, III US2018/0353824 A1 (hereinafter Brooks) in view of Myles (US2013/0040765 A1).
Claim 1,   Brooks discloses a basketball training device, comprising:
a support (17) configured to be removably attached to a basketball hoop (rim 12), the support including a plurality of shot guides (15) placed so that at least one is visible to a person attempting to shoot a basketball into the basketball hoop (paragraph 0024).  Brooks discloses that the shot guide (15) may optionally include a plurality of light emitting modules (paragraphs 0038-0040).  Brooks discloses the claimed device with the exception of retroreflectors.  However, as disclosed by Myles (paragraph 0007; reflectors are equidistantly positioned on a rim in order to provide visible targets for a shooter) it is known in the art to form such basketball training devices with a plurality of reflectors (Myles).   In view of Myles it would have been obvious to one of ordinary skill in the art to have provided such lighting means on or in Brooks’ shot guide(s) given that Myles teaches such is an appropriate manner for making the shot guide(s) more prominent during daylight or in the dark. Retroreflectors are well-known in the art for their ability to hi-lite a particular position. Applicant gives no criticality for using retroreflectors.  The application as filed discusses alternative means for achieving the same end result. One of ordinary skill in the art would have recognized the alternative means to be equivalents and would have used anyone of the disclosed alternative means for the shot guide(s) of Brooks.  Retroreflectors, reflectors, LED’s etc. appear to be equivalent.  One would reasonable expect the Myles illumination means or any of the well-known equivalents incorporated into Brooks shot guide(s) to be predictably successful because all means are used in the same field of endeavor and are attempting to solve the same problem of making the shot guides visible to the user.


Claim 3, Brooks shows the support (17) is configured to be attached to the hoop by hooks that hang from a rim (as shown in figure 9, the support includes hooks which hang from a rim).

    PNG
    media_image1.png
    754
    604
    media_image1.png
    Greyscale

Claim 4, Brooks shows the shot guides (15) are painted on the support (paragraph 0043, lines 12-15, lines paragraph 0021).
Claim 5, Brooks shows the shot guides (15) are integral with the support (paragraph 0043, line 8-11).
Claim 6, Brooks shows the shot guides include lights (paragraph 0041, 0039). 
Claims 8 and 9 Brooks shows a sensor configured to detect a basketball passing through the hoop (paragraph 0032, the hoop may include one or more electronic sensors that automatically detect the presence of the ball, determine the success of a given shot and communicate with the electronic device 400), wherein the shot guides are responsive to the sensor.
Claim 10, Brooks discloses a basketball hoop for training a basketball shooter, comprising:

Brooks discloses the claimed device with the exception of retroreflectors.  However, as disclosed by Myles (paragraph 0007; reflectors are equidistantly positioned on a rim in order to provide visible targets for a shooter) it is known in the art to form such basketball training devices with a plurality of reflectors (Myles).   In view of Myles it would have been obvious to one of ordinary skill in the art to have provided such lighting means on or in Brooks’ shot guide(s) given that Myles teaches such is an appropriate manner for making the shot guide(s) more prominent during daylight or in the dark. Retroreflectors are well-known in the art for their ability to hi-lite a particular position. Applicant gives no criticality for using retroreflectors.  The application as filed discusses alternative means for achieving the same end result. One of ordinary skill in the art would have recognized the alternative means to be equivalents and would have used anyone of the disclosed alternative means for the shot guide(s) of Brooks.  Retroreflectors, reflectors, LED’s etc. appear to be equivalent.  One would reasonable expect the Myles illumination means or any of the well-known equivalents incorporated into Brooks shot guide(s) to be predictably successful because all means are used in the same field of endeavor and are attempting to solve the same problem of making the shot guides visible to the user.
Claim 12, Brooks shows the shot guides include lights (paragraph 0041, 0039). 
Claim 13-16, during normal use and operation of the Brooks device, the method steps set forth by applicant in the claims are naturally provided. Such steps comprising: providing shot guides (15) on a rim (12) of a basketball hoop, and having the basketball shooter practice shooting at the shot guides; gradually making the shot guides less visible to the basketball shooter; making 
Claim 17, Brooks shows the shot guides include lights (paragraph 0041, 0039). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Patel (7,427,244).
Claim 2, Brooks discloses the claimed device with the exception of the material used to form the support.  However, as disclosed by Patel (column 4, lines 6-12) it is known in the art to form the support from known materials such as molded plastic, rubber, metals i.e. aluminum, steel etc. machined or molded.  It would have been obvious to one of ordinary skill in the art to have used one of said material for Brooks’ support given that Patel teaches such are durable material for their intended purpose.
Response to Arguments
Applicant's arguments filed 20 September 2021 have been fully considered but they are not persuasive.  With regards to applicant’s assertion that a complete response to the non final office action dated 18 March 2021 was not possible because either the name or publication number for Myles is incorrect, the examiner regrets the discrepancy noted in the non final office action, but notes that the correct publication number was provided on the PTO-892. 
With regards to drawing objections, applicant asserts that the shot guides 104 represents both lights, retroreflectors, e-ink or other features, therefore since shot guides 104 is noted by the applicant as representing all of the aforementioned, then it is not necessary to show each of the disclosed and claimed structural element(s).  It is respectfully noted that applicant appears to be considering the aforementioned structural elements as equivalents and that the disclosed and claimed shot guide is a generic representation of all the equivalent structural elements, which may 
With regards to applicant’s assertion that the prior art fails to teach a retroreflector, the examiner respectfully asserts that the application as filed does not appear to place criticality in the means for providing a visual guide.  The application further appears to suggest that either lights or retroreflectors can be used (paragraph 0007).  Paragraph 0015, indicates that the one or more shot guides 104 are visually distinct for example, they may be painted circles in contrasting colors, they may include retroreflective surfaces, lights, e-ink or other features to enhance the degree of visibility.  There is nothing in the application as filed that places criticality in using retroreflective material over other disclosed and known means.  
In conclusion, absent giving any criticality for using retroreflectors, it is the examiner’s position that all disclosed and known in the art alternatives appear to be equivalents and obvious to substitute one for the other in order to achieve the same desired end results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
26 January 2022